09-4056-ag
         Ke v. Holder
                                                                                       BIA
                                                                                DeFonzo, IJ
                                                                               A098 740 697
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 28 th day of July, two thousand ten.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                RICHARD C. WESLEY,
 9                DENNY CHIN,
10                     Circuit Judges.
11       _______________________________________
12
13       HUANG ZHEN KE, a.k.a. WEN ZHEN KE,
14                Petitioner,
15
16                      v.                                      09-4056-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., U.S. ATTORNEY
19       GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Feng Li, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General, Luis E. Perez, Senior
27                                     Litigation Counsel, Juria L. Jones,
28                                     Trial Attorney, Office of
29                                     Immigration Litigation, Civil
30                                     Division, United States Department
31                                     of Justice, Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    decision of the Board of Immigration Appeals (“BIA”), it is

3    hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

4    review is DENIED.

5        Petitioner Huang Zhen Ke, a native and citizen of the

6    People’s Republic of China, seeks review of a September 11,

7    2009, order of the BIA affirming the January 16, 2008,

8    decision of Immigration Judge (“IJ”) Paul A. DeFonzo,

9    denying her application for asylum, withholding of removal,

10   and relief under the Convention Against Torture (“CAT”).       In

11   re Huang Zhen Ke, No. A098 740 697 (B.I.A. Sept. 11, 2009),

12   aff’g No. A098 740 697 (Immig. Ct. N.Y. City Jan. 16, 2008).

13   We assume the parties’ familiarity with the underlying facts

14   and procedural history of the case.

15       Under the circumstances of this case, we review both

16   the IJ’s and the BIA’s opinions.   See Wangchuck v. Dep’t of

17   Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).   The

18   applicable standards of review are well-established.     See

19   8 U.S.C. § 1252(b)(4)(B); Weng v. Holder, 562 F.3d 510, 513

20   (2d Cir. 2009).

21       Substantial evidence supports the IJ’s adverse

22   credibility determination.   As the IJ noted: (1) although Ke

23   testified that she never practiced Falun Gong in China, a

                                   2
1    letter from her mother stated otherwise; (2) although Ke

2    testified that she was introduced to Falun Gong in June

3    2005, a letter from her friend stated that she was

4    introduced to Falun Gong in August 2005; (3) although Ke

5    testified that she was released from detention because her

6    mother paid the authorities, a letter from her friend stated

7    that she was released because of her poor health;

8    (4) although Ke testified, and stated in her application,

9    that she had been arrested in China, she stated during her

10   airport interview that she had never been arrested; and

11   (5) in her application, Ke provided an address different

12   from the one she claimed to have lived at while in hiding.

13   Because these discrepancies were based on specific examples

14   in the record, the agency was entitled to rely on these

15   discrepancies to find Ke not credible.       See 8 U.S.C.

16   § 1158(b)(1)(B)(iii); see also Xiu Xia Lin v. Mukasey, 534

17   F.3d 162, 167 (2d Cir. 2008).       Furthermore, the IJ

18   reasonably declined to credit Ke’s explanations, as the

19   explanations were not supported by the record.       See Majidi

20   v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (emphasizing

21   that the agency need not credit an applicant’s explanations

22   for inconsistent testimony unless those explanations would

23   compel a reasonable fact-finder to do so).


                                     3
1        Accordingly, considering the totality of the

2    circumstances and all relevant factors, the IJ’s adverse

3    credibility determination was supported by substantial

4    evidence.     See 8 U.S.C. § 1158(b)(1)(B)(iii).   As the only

5    evidence of a threat to Ke’s life or freedom depended upon

6    her credibility, the adverse credibility determination in

7    this case necessarily precludes success on her claim for

8    asylum and withholding of removal.     See Paul v. Gonzales,

9    444 F.3d 148, 156 (2d Cir. 2006).     Ke does not challenge the

10   agency’s denial of her CAT claim in her brief to this Court.

11       For the foregoing reasons, the petition for review is

12   DENIED.     As we have completed our review, any stay of

13   removal that the Court previously granted in this petition

14   is VACATED, and any pending motion for a stay of removal in

15   this petition is DISMISSED as moot. Any pending request for

16   oral argument in this petition is DENIED in accordance with

17   Federal Rule of Appellate Procedure 34(a)(2), and Second

18   Circuit Local Rule 34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk
21




                                     4